[Cite as Gupta v. Cleveland, 2018-Ohio-3475.]




SANDHYA GUPTA                                   Case No. 2017-00840PQ

       Requester                                Special Master Jeffery W. Clark

       v.                                       REPORT AND RECOMMENDATION

CITY OF CLEVELAND

       Respondent



        {¶1} On July 19, 2017, requester Sandhya Gupta sent a letter to respondent
City of Cleveland making fourteen requests to inspect records relating to waste
collection and disposal, and records of specific city employees. (Complaint at 2-4.) On
July 21, 2017, the Cleveland Department of Law, Public Records Section (PRS)
acknowledged receipt of the letter, stating that it was being processed for a response.
(Id. at 5.) The PRS advised that “[a]dditional time may be required, due to the extent of
this request.” (Id.) On August 21, September 1, and October 10, 2017, Gupta inquired
as to the status of the requests. (Id. at 12, 11, 9.) In each instance, the city responded
that it was still processing the requests. (Id. at 11, 10, 8.)
        {¶2} On September 1, 2017, Gupta sent a letter making twelve additional
requests to inspect records of specific city employees, and records relating to waste-
transfer facilities. (Id. at 14-16.) On September 5, 2017, the PRS acknowledged receipt,
noting that “additional time will be required to gather the information that you have
requested.” (Id. at 17.) On October 10 and October 12, 2017, Gupta inquired as to the
status of the requests. (Id. at 20, 19.) The PRS responded on October 12, 2017 that
“[y]our request is still processing. Additional time is needed.” (Id. at 19.)
        {¶3} On October 16, 2017, Gupta filed a complaint under R.C. 2743.75 alleging
denial of access to public records in violation of R.C. 149.43(B), and the case was
referred to mediation. Prior to the first session, the City sent Gupta a letter stating that
Case No. 2017-00840PQ                        -2-     REPORT AND RECOMMENDATION


most of the requests were denied as ambiguous, overly broad, or not amenable to
disclosure as a “public record,” but that records responsive to one request were already
available online, and that records responsive to several of the requests could be
produced. (Response, Exhibit A.) The parties then engaged in five mediation sessions.
From December 14, 2017 through April 6, 2018, the City delivered 4,371 pages of
records to Gupta (Reply at 5, 7; CDs 1 and 2; Indexes to CDs), and offered her the
opportunity to inspect an additional 20,000 pages. (Kretch Aff. at ¶ 6.)
       {¶4} On March 28, 2018, the court was notified that the case had not been fully
resolved in mediation. On April 9, 2018, the City filed an answer (Response) denying
most of the requests as overly broad, and attesting that it had produced records
responsive to all the requests that reasonably identified specific records. The City
alleged that it had provided records responsive to most of the overly broad requests as
well. On May 22, 2018, Gupta filed a reply, and a copy of the records copied to her by
the City. On June 13, 2018, the City filed a sur-reply.
       {¶5} For reasons that follow, I conclude that the City’s production of records to
July 19, 2017 requests Nos. 3 (in part), 4 and 5, and September 1, 2017 requests
Nos. 5 and 9 has rendered these claims moot. In addition, Gupta has accepted
negotiated responses from the City in satisfaction of July 19, 2017 requests Nos. 1, 2, 6
and 10, rendering these requests moot as well. I find that the eighteen remaining
requests were either properly denied as ambiguous and/or overly broad, or sought
records that did not exist at the time of the request.
       Remedy Under R.C. 2743.75
       {¶6} Ohio’s Public Records Act, R.C. 149.43, provides a remedy for production of
records under R.C. 2743.75 if the court of claims determines that a public office has
denied access to public records in violation of R.C. 149.43(B). The policy underlying the
Act is that “open government serves the public interest and our democratic system.”
State ex rel. Dann v. Taft, 109 Ohio St.3d 364, 2006-Ohio-1825, 848 N.E.2d 472, ¶ 20.
Case No. 2017-00840PQ                      -3-      REPORT AND RECOMMENDATION


Therefore, the Act is construed liberally in favor of broad access, and any doubt is
resolved in favor of disclosure of public records. State ex rel. Glasgow v. Jones, 119
Ohio St.3d 391, 2008-Ohio-4788, 894 N.E.2d 686, ¶ 13. Claims under R.C. 2743.75 are
determined using the standard of clear and convincing evidence. Hurt v. Liberty Twp.,
5th Dist. Delaware No. 17CAI050031, 2017-Ohio-7820, ¶ 27-30.
       Suggestion of Mootness
       {¶7} A public office may produce records prior to the court’s decision, and
thereby render a claim for production under R.C. 149.43(B)(1) moot. State ex rel. Striker
v. Smith, 129 Ohio St.3d 168, 2011-Ohio-2878, 950 N.E.2d 952, ¶ 18-22. The City
asserts that the claim for records responsive to July 19, 2017 request No. 4 has been
rendered moot by production during mediation. Gupta agrees to “accept this response
without further dispute.” (Reply at 12.)
       With regard to July 19, 2017 request No. 5, the City attests that
       In response to the third question [sic. - as numbered in the court’s order]
       under the “July 19 2017 Requests” heading, I have provided the
       Requester, Ms. Sandhya Gupta, each and every organizational chart of
       the City of Cleveland Division of Waste that was within the City’s
       possession at the time of her July 19, 2017 request.
(Kretch Aff. at ¶ 8.) Gupta provides no evidence to the contrary. The City has thus
rendered the claim as to this request moot.
       {¶8} The City further asserts that the claims based on September 1, 2017
requests Nos. 5, 9, and 10 have been rendered moot by production during mediation.
Gupta agrees that she has been provided with all responsive records for request No. 5,
and states that she will accept the response to request No. 9 without further dispute.
(Reply at 18-19.) While Gupta agrees that she has been provided with “computer
images of a database reflecting the information” described in request No. 10, she states
that the City did not provide the “actual signed acknowledgement or the certificates” and
thus does not concede that this claim is moot. (Reply at 19.)
Case No. 2017-00840PQ                      -4-     REPORT AND RECOMMENDATION


      {¶9} With respect to July 19, 2017 request No. 3, the City presented roughly
20,000 pages of responsive records for inspection by Gupta’s designee, Lidia Mowad.
(Kretch Aff. at ¶ 6; Aff. Exhibit A.) Mowad did not accept the opportunity to inspect the
records. A public office is only obligated to make records available for inspection at the
site where they are stored. State ex rel. Karasek v. Haines, 2nd Dist. Montgomery
No. 16490, 1998 Ohio App. LEXIS 4135, *7 (1998). Records need only be made
available for inspection “at all reasonable times during regular business hours.”
R.C. 149.43(B)(1). Strothers v. Norton, 131 Ohio St.3d 359, 2012-Ohio-1007, 965
N.E.2d 282, ¶ 8, 13. Smith v. Degen, 3rd Dist. Allen No. 1-12-04, 2012-Ohio-3749, ¶ 7,
18-19, 26-27.
      {¶10} Gupta expressly requested “to inspect” the records (Complaint at 2, 4), and
concedes these records were presented for inspection (Reply at 12), but nevertheless
complains that “the city has produced no copies.” (Underline sic.) (Id. at 2, 12) In her
request letter, Gupta claimed that R.C. 149.43(B)(6) “gives a requester the right to
choose the medium in which the records are received for inspection,” and asked the
City to “provide .pdf files of the records” for her inspection. However, R.C. 149.43(B)(6)
provides choice of medium only when a person requests copies of records:
      When the person seeking the copy makes a choice under this division, the
      public office or person responsible for the public record shall provide a
      copy of it in accordance with the choice made by the person seeking the
      copy.
(Emphasis added.) Id. When a requester asks only to inspect records, the public office
has no duty to deliver the records to the requester’s doorstep. State ex rel.
Nelson v. Fuerst, 66 Ohio St.3d 47, 607 N.E.2d 836 (1993) (statutorily superseded by
R.C. 149.43(B)(7) only as to requests for copies). In making records available for
inspection, “[t]he word available is not synonymous with available by mail.” (Underlining
sic.) State ex rel. Hairston v. Pollutro, 8th Dist. Cuyahoga No. 74685, 1998 Ohio App.
LEXIS 3017, *3, citing Nelson.
Case No. 2017-00840PQ                         -5-      REPORT AND RECOMMENDATION


       {¶11} Of course, a public office has discretion to voluntarily send copies instead
of arranging for inspection, as the City did for many of the records here. However, a
requester asking for inspection cannot compel the public office to deliver records to an
offsite location. The receipt of .pdf files is not “inspection.” It is manifestly the delivery of
copies by electronic transmission, see R.C. 149.43(B)(6) and (7), as demonstrated by
Gupta’s filing with this court of the copies of 4,371 pages she received as .pdf files.
(CDs 1 and 2.) Accordingly, I find that the City’s duty to allow Gupta to inspect 20,000
pages responsive to July 19, 2017 request No. 3 was fulfilled when it presented those
records to Gupta’s designee for physical inspection at a City office.
       {¶12} Based on the above, I recommend that Gupta’s claims for production of
records be denied as moot with respect to July 19, 2017 requests Nos. 3 (in part), 4 and
5, and with respect to September 1, 2017 requests Nos. 1, 2, 5, 6, 9 and 10, and to the
extent that other responsive records have been provided for the remaining requests.
Before applying the City’s asserted defenses to the remaining requests, the following
sections address several overarching legal issues.
       Review Limited to Requests Made and Denied Prior to Filing of Complaint
       {¶13} R.C. 149.43(B)(1) requires a public office, upon request, to promptly make
all responsive public records available to the requester. Full withholding, or partial
redaction, of a requested record constitutes a denial. Id. This court may compel
production of public records only if it “determines that the public office or person
responsible for public records denied the aggrieved person access to the public records
in violation of division (B) of section R.C. 149.43.” R.C. 2743.75(F)(3). A claim that a
public office has failed to comply with R.C. 149.43(B) by denying production of records
is not ripe until a specific request has been made, and denied. See Strothers v. Norton,
supra, at ¶ 14; State ex rel. Bardwell v. Cordray, 181 Ohio App.3d 661, 664, 2009-Ohio-
1265, 910 N.E.2d 504, ¶ 5.
Case No. 2017-00840PQ                      -6-     REPORT AND RECOMMENDATION


      {¶14} In her reply, Gupta attempted to introduce privileged mediation
communications containing discussion of proposed expansion, narrowing, and other
modifications to her requests. By order of June 12, 2018 these communications and
references thereto were stricken from the record. Without considering what, if any,
effect such evidence might have had, there is no evidence before the court that Gupta
made, or the City has denied, any requests other than those documented in the
complaint. Judicial resolution of the remaining requests is thus limited to the claims as
presented in the complaint.
      Non-existent Records
      {¶15} A public office has no duty to provide records that do not exist, or that it
does not possess. State ex rel. Gooden v. Kagel, 138 Ohio St.3d 343, 2014-Ohio-869, 6
N.E.3d 471, ¶ 5, 8-9. The office may establish by affidavit that all records have been
provided to the extent they exist. State ex rel. Fant v. Flaherty, 62 Ohio St.3d 426, 427,
583 N.E.2d 1313 (1992); State ex rel. Toledo Blade Co. v. Toledo-Lucas County Port
Auth., 121 Ohio St.3d 537, 2009-Ohio-1767, 905 N.E.2d 1221, ¶ 15. Although the
office’s affidavit may be rebutted with evidence showing a genuine issue of fact, a
requester’s belief based on inference and speculation does not constitute evidence
necessary to establish that a document exists. State ex rel. McCaffrey v. Mahoning Cty.
Prosecutor’s Office, 133 Ohio St.3d 139, 2012-Ohio-4246, ¶ 22-26. See State ex rel.
Morabito v. Cleveland, 8th Dist. 98829, 2012-Ohio-6012, ¶ 14; State ex rel. Mun.
Constr. Equip. Operators’ Labor Council v. Cleveland, 8th Dist. Cuyahoga No. 83057,
2004-Ohio-1261, ¶ 9.
      {¶16} The City provides evidence 1) that it did not generate duplicate pay stubs in
2001 (Moss-Walker Aff. at ¶ 5), 2) that no Ludwig voicemails remained in existence on
the date they were requested (Ludwig Aff. at ¶ 5) and 3) that the City provided Gupta
with all organizational charts of the City Division of Waste in its possession at the time
of the request. (Kretch Aff. at ¶ 8.) Gupta has submitted no evidence to the contrary. I
Case No. 2017-00840PQ                      -7-     REPORT AND RECOMMENDATION


find that the City has demonstrated the non-existence of these records, rendering the
corresponding claims for production of records moot.
      Demand to Search Backup Server
      {¶17} Gupta asserts that the City violated R.C. 149.43(B) by not searching its
backup server for “emails that were deleted in violation of the City’s retention policy.”
(Reply at 2, 9, 17.) To be entitled to the recovery of deleted emails, a requester bears
the burden to make a prima facie showing that requested emails were deleted in
violation of the office’s records retention and disposition policy. State ex rel. Toledo
Blade Co. v. Seneca Cty. Bd. of Commrs., 120 Ohio St.3d 372, 2008-Ohio-6253, 899
N.E.2d 961, ¶ 29. In the absence of such a showing, the public office will be presumed
to have properly performed its duties and not to have acted illegally but regularly and in
a lawful manner. Id. Where email has been properly disposed of (deleted) in
accordance with the office’s records retention policy, there is no entitlement to those
records under the Public Records Act. Id. at ¶ 23. Accord Glasgow at ¶ 24, fn. 1.
      {¶18} Gupta claims that deletion of the email of a past employee upon the
employee’s retirement was a violation because “retirement is not a basis for destroying
records under the City’s record-retention schedule.” (Reply at 9.) Although the
ambiguous mediation communication on which Gupta bases this assertion has been
stricken from the record (Order of June 12, 2018), it would nevertheless have failed to
establish a prima facie showing of improper disposal. The fact that a public office takes
the occasion of employees’ departures to delete emails from their desktop computers
and email inboxes says nothing about the propriety of the deletion. If the office is
presumed to have saved and maintained all of the employee’s emails that constituted
“records” of official business in appropriate subject matter files, and deleted only
residual emails that were duplicates, personal, transient, or otherwise subject to
disposal, then the requester must provide specific prima facie evidence that required
Case No. 2017-00840PQ                          -8-      REPORT AND RECOMMENDATION


records are missing. Compare Seneca Cty. at ¶ 30-34. I find that Gupta has not made
the required prima facie showing of improper disposal of records in this case.
       Searching Personal Communication Devices
       {¶19} The City’s policy for use of personal electronic devices provides that
“Personal cell phones may be required to be used for company business on a sporadic
basis.” (Sur-reply, Personal Electronic Devices Policy). Gupta argues that the City
violated R.C. 149.43(B) by not automatically requiring past and present employees to
search for documents responsive to her requests on their personal computers, cell
phones, and other devices. (Reply at 2, 9-10, 14-20.) Gupta cites no Ohio law requiring
public offices to routinely request employees to search personal devices in response to
public records requests.      The cases she cites as implying such a requirement are
inapposite. Gupta cites an order issued in State ex rel. Bott Law Group, LLC v. Ohio
Dept. of Natural Res., 10th Dist. Franklin No. 12AP-448, 2013-Ohio-5219, ¶ 24-29, 51,
to search for records stored only on state employee’s “personal computers.”1 However,
this order referred to the employees’ individual office-issued computers, as opposed to
a shared server, and did not require the search of any employee’s private computer. Id.
In citing Glasgow, supra, Gupta notes that a public official voluntarily conceded some of
the emails she sent in her official capacity had been kept on her personal email
account, and produced them as records subject to disclosure under R.C. 149.43. Id. at
¶ 23. Given this concession, the court determined it “need not address the issue
whether an e-mail message sent from or to a private account can be a public record.”
Id. The issue in this case is not whether email to or from a private account can ever be a
public record, but whether a public office must search employees’ private accounts on




       1 “Personal Computer (PC) – a small computer, usually one that comes with Microsoft Windows.
Designed for use by one person at any time.” Black’s Law Dictionary Free Online Legal Dictionary,
2nd Ed. (Accessed June 19, 2018).
Case No. 2017-00840PQ                              -9-       REPORT AND RECOMMENDATION


the off-chance that they may contain business records of the office. Neither case cited
by Gupta imposes such a requirement.
        {¶20} To be sure, a public office has a duty to retrieve public records from where
they are kept by the office. However, the public office has no duty to detail for the
requester the steps taken to search for those records. McCaffrey, supra, at ¶ 26. Gupta
provides no evidence that the official copy of any requested record has been kept
solely2 on a City employee’s personal device. The City must therefore be presumed to
have performed its duties regularly and in a lawful manner. Seneca Cty. at ¶ 29. I find
that Gupta fails to show that the City’s retrieval process violated R.C. 149.43(B).
        {¶21} Finally, with regard to creation and retention of official records, R.C. 149.40
provides that a public office shall cause to be made:
        only such records as are necessary for the adequate and proper
        documentation of the organization, functions, policies, decisions,
        procedures, and essential transactions of the agency and for the
        protection of the legal and financial rights of the state and persons directly
        affected by the agency’s activities.
The law provides various remedies for claims that records have been disposed of
improperly, including injunction, forfeiture, replevin, and criminal prosecution. See e.g.,
R.C. 149.351, R.C. 149.352, R.C. 2913.42. However, to the extent Gupta seeks to
sanction the City’s alleged failure to create, retain, or properly dispose of records here,
her complaint does not state a claim for which relief is available under R.C. 2743.75.
        Ambiguous and Overly Broad Requests
        {¶22} A person may request public records regardless of intended use, including
use in civil litigation. Gilbert v. Summit Cty., 104 Ohio St.3d 660, 2004-Ohio-7108, 821


          2 Even where an official used a personal account in their official capacity, either by choice or

because the public office did not provide office email accounts to employees, requesting email from the
private account may not be justified if the office’s official, record copies of the communication are kept
in files maintained by the public office. See Neff v. Knapp, Ct. of Cl. No. 2017-00876PQ, 2018-Ohio-2357,
¶ 10.
Case No. 2017-00840PQ                         -10-    REPORT AND RECOMMENDATION


N.E.2d 564. However, the standards required for a proper public records request are
distinctly different from the standards for civil discovery instruments. A public records
requester must reasonably identify the particular, existing records sought, and any
request that is ambiguous or overly broad may be denied. R.C. 149.43(B)(2). Thus, a
broad discovery-style demand to conduct an officewide search for records containing
information relevant to a pending action is often improper when submitted as a public
records request. State ex rel. Thomas v. Ohio State Univ. 71 Ohio St.3d 245, 246, 643
N.E.2d 126 (1994), cited with approval in State ex rel. Shaughnessy v. Cleveland, 149
Ohio St.3d 612, 2016-Ohio-8447, 76 N.E.3d 1171, ¶ 10; State ex rel. Thomas v. Ohio
State Univ. 70 Ohio St.3d 1437, 638 N.E.2d 1041 (1994).
      {¶23} Regarding     the   specificity     required   of   public   records   requests,
R.C. 149.43(B)(2) provides:
      If a requester makes an ambiguous or overly broad request or has
      difficulty in making a request for copies or inspection of public records
      under this section such that the public office or the person responsible for
      the requested public record cannot reasonably identify what public records
      are being requested, the public office or the person responsible for the
      requested public record may deny the request but shall provide the
      requester with an opportunity to revise the request by informing the
      requester of the manner in which records are maintained by the public
      office and accessed in the ordinary course of the public office’s or
      person’s duties.
Thus, “it is the responsibility of the person who wishes to inspect and/or copy records to
identify with reasonable clarity the records at issue.” State ex rel. Zidonis v. Columbus
State Community College, 133 Ohio St.3d 122, 2012-Ohio-4228, 976 N.E.2d 861, ¶ 21.
A public office may deny a request that fails to meet this standard. Judicial
determination of whether the office has properly denied the request is based on the
facts and circumstances in each case, Zidonis at ¶ 26.
Case No. 2017-00840PQ                         -11-     REPORT AND RECOMMENDATION


       {¶24} The courts recognize several ways that a request may be overly broad.
First, a request for an entire category of records is overly broad and unenforceable:3
       [A] “records request is not specific merely because it names a broad
       category of records listed within an agency's retention schedule.” * * *. For
       example, the retention schedule for the administrative records of Ohio
       courts includes broad categories like “correspondence and general office
       records,” “employee history and discipline records,” "fiscal records,” and
       “payroll records.” Sup.R. 26.01(F), (J), (K), and (M). Requests for each of
       these record categories without any temporal or content-based limitation
       would likely be overbroad even though the categories are so named in the
       schedule.
Zidonis at ¶ 21, 26. Even with some temporal limitation, a request to produce an entire
category of records may remain overly broad. Zidonis at ¶ 21 (all complaint files and
litigation files from within six years of when files were last active). Fundamentally,
       In identifying records for purposes of presenting a viable request, the
       Public Records Act “does not contemplate that any individual has the right
       to a complete duplication of voluminous files kept by government
       agencies.”
(Citations omitted.) Id. Accord State ex rel. Dehler v. Spatny, 127 Ohio St.3d 312, 2010-
Ohio-5711, 939 N.E.2d 831, ¶ 1-3 (prison quartermaster’s orders/receipts for clothing
for seven years); Strothers v. Keenon, supra, at ¶ 29 (all personnel records, without time
frame, subject matter, or specific employee names); Salemi v. Cleveland Metroparks,
8th Dist. Cuyahoga No. 100761, 2014-Ohio-3914, ¶ 26 (checks, agreements, meeting
minutes, emails, and letters that relate to marketing of golf course); State ex rel.
McElroy v. Polito, 8th Dist. Cuyahoga No. 77042, 1999 Ohio App. LEXIS 5683
(November 30, 1999) (marriage license applications from a specified year, where no
collection or index of such records existed).
       {¶25} Gupta requests entire categories of records, such as “complaints,” “reports
of safety violations,” “communications,” and “emails” in the following requests:
       3  Contrast with civil discovery, where a litigant may request production of documents “by
category.” Civ.R. 34(B).
Case No. 2017-00840PQ                          -12-     REPORT AND RECOMMENDATION


July 19, 2017 requests Nos. 1-3, 5-14: September 1, 2017 requests Nos. 1, 6, 11, 12.
(Complaint at 2-4, 14-16.) Most of these requests are unbounded by any date range,
and the few that are ask for multiple years of records. Even the shortest, for two years
of   all     “emails   and   any   other   correspondence”     between    named    individuals
(September 1, 2017 request No. 12) is overly broad in scope. See Glasgow, supra, at
¶ 4-5, 16-19 (request for all e-mails to and from a public official for a five-month period
was overly broad and improper). Accord Zidonis at ¶ 28-32 (all email between employee
and supervisor over several years). But see State ex rel. Carr v. London Corr. Inst., 144
Ohio St.3d 211, 2015-Ohio-2363, 41 N.E.3d 1203, ¶ 25-29 (request for communication
between one person and a specific department for two months found not overly broad).
           {¶26} A public records request is also unenforceable if it is too voluminous, vague
or indefinite to be properly acted on by the records holder. State ex rel. Dehler v.
Spatny, 11th Dist. No. 2009-T-0075, 2010-Ohio-3052, ¶ 4, 18, aff’d, 127 Ohio St.3d
312, 2010-Ohio-5711. Such a request may be both overly broad and ambiguous at the
same time:
           A general request, which asks for everything, is not only vague and
           meaningless, but essentially asks for nothing. At the very least, such a
           request is unenforceable because of its overbreadth. At the very best,
           such a request is not sufficiently understandable so that its merit can be
           properly considered.
State ex rel. Zauderer v. Joseph, 62 Ohio App.3d 752, 756, 577 N.E.2d 444 (10th
Dist. 1989) (all traffic accident reports). A request may be denied as ambiguous if the
public office cannot reasonably identify what public records are being requested.
R.C. 149.43(B)(2). Indeed, without sufficient specificity for a court to order clear terms of
compliance with a request, the court cannot later enforce alleged non-compliance.
           {¶27} Gupta makes ambiguous requests using vague or indefinite language in
the following: July 19, 2017 requests Nos. 1-3, 5-14: September 1, 2017 requests
Nos. 1-4, 11-12. (Complaint at 2-4, 14-16.) Instead of identifying with reasonable clarity
Case No. 2017-00840PQ                        -13-    REPORT AND RECOMMENDATION


the records sought within broad categories or topics, these requests use undefined
terms such as “entities,” “processes,” “companies,” “reports,” “any predecessors,” “other
lists,” “any other facility associated with [city division],” records “regarding compliance,”
“measures * * * put in place,” “damage reports,” and “any other correspondence” that
provide no clear description of, or clear boundary to, the records sought. These
requests also employ unclear terms of expansion by requesting items “relating to,” or
“regarding,” or “reflecting” a category or topic.
       {¶28} Finally, a public office is not obliged to “seek out and retrieve those records
which would contain the information of interest to the requester.” State ex rel. Fant v.
Tober, 8th Dist. Cuyahoga No. 63737, 1993 Ohio App. LEXIS 2591, *3 (April 28, 1993).
See Shaughnessy v. Cleveland, 149 Ohio St.3d 612, 2016-Ohio-8447, 76 N.E.3d 1171,
¶ 10-11, 19-22 (request to retrieve records containing selected information, and cull out
what requester did not want); State ex rel. O’Shea & Assocs. Co., L.P.A. v. Cuyahoga
Metro. Hous. Auth., 190 Ohio App.3d 218, 2010-Ohio-3416, ¶ 7-11 (8th Dist.) (request
for records containing information about personal injury claims), rev’d in part on other
grounds, 131 Ohio St.3d 149, 2012-Ohio-115, 962 N.E.2d 297; State ex rel. Morgan v.
Strickland, 121 Ohio St.3d 600, 2009-Ohio-1901, 906 N.E.2d 1105, ¶ 14-15 (request for
“[a]ny and all email communications * * * which reference * * * the ‘evidence-based
model’ or education funding in general”) (first ellipsis sic); State ex rel. Thomas v. Ohio
State Univ., 71 Ohio St.3d 245, 246, 643 N.E.2d 126 (1994) (noting denial of writ of
mandamus where request sought information “regarding or related to” any pro-animal-
rights action group or individual). A request for all communication “regarding” a topic
necessitates an office-wide search of the entire email system and all other written
correspondence throughout the office. Such a request is improperly ambiguous, overly
broad, and requires a search rather than reasonably identifying the records sought.
Gannett GP Media, Inc. v. Ohio Dept. of Pub. Safety, Ct. of Cl. No. 2017-00051-PQ,
2017-Ohio-4247, ¶ 12. A request is also ambiguous or overly broad when it identifies
Case No. 2017-00840PQ                       -14-     REPORT AND RECOMMENDATION


correspondents or other persons only as belonging to titles, groups or categories, for
which research by the office is required to establish such membership. State ex rel.
Oriana House, Inc. v. Montgomery, 10th Dist. Franklin Nos. 04AP-492, 04AP-504,
2005-Ohio-3377, ¶ 9, overturned on other grounds, 107 Ohio St.3d 1694, 2005-Ohio-
6763, 840 N.E.2d 201; Gannett GP Media at ¶ 11.
       {¶29} Gupta makes requests requiring research for information of interest to her,
e.g., “complaints of any nature,” and to identify unnamed “entities,” “companies,”
“facilities,” “predecessors,” “local, state, or federal agencies,” in the following requests:
July 19, 2017 request Nos. 1-3, 5, 7-14: September 1, 2017 request Nos. 1-4, 11.
(Complaint at 2-5, 14-16.) Instead of identifying with reasonable clarity the records
sought within broad categories or topics, these requests require the City to conduct a
search through all its correspondence and other voluminous records for the information
of interest to Gupta.
       Disposition of the Requester’s Claims
       {¶30} [Words and phrases within quotes below are those found, in context, to be
ambiguous and/or overly broad.]
       July 19, 2017 letter:
       1. Contracts that the City of Cleveland has with entities engaged in
       handling and dumping waste at the Ridge Road Transfer Station or any
       other City of Cleveland waste-management facility or waste-disposal
       transfer station. Such entities include but are not limited to Republic Waste
       Management, City of Brooklyn, and City of Lakewood.
       {¶31} Gupta accepted the City’s response negotiated in mediation, and this claim
is therefore moot. (Reply at 11; Kretch Aff. at ¶ 5.) This request is also ambiguous and
overly broad in not naming a time period. Contracts that the City “has” with entities
could mean current contracts, or could mean contracts in the City’s possession going
back to the 1961 inception of Ridge Road Transfer Station. (Sur-reply at 5.) Parties to
the contracts sought are not limited to the three named entities, but to any “entities
Case No. 2017-00840PQ                       -15-      REPORT AND RECOMMENDATION


engaged in” handling and dumping waste. The request is ambiguous and overly broad
in referring without identification to “any other” City waste management or disposal
facility.
        2. Documents related to the City of Cleveland’s bidding process with
        companies, including but not limited to Republic Waste Management,
        engaged in handling and dumping waste at the Ridge Road Transfer
        Station or any other City of Cleveland waste-management facility or waste-
        disposal transfer station.
        {¶32} Gupta accepted the City’s response negotiated in mediation, and this claim
is therefore moot. (Reply at 11; Response at 4.) This request is also ambiguous and
overly broad in requesting documents “related to” a “process,” and not naming a time
period. The reference to companies “engaged” in handling and dumping waste is
ambiguous and could mean only companies currently engaging in the activity, or mean
all such companies going back to the 1961 inception of Ridge Road Transfer Station.
The request is ambiguous and overly broad in referring without identification to
companies and facilities “including but not limited to” the named company and facility “or
any other” City waste management or disposal facility.
        3. Documents regarding the identity of entities, including but not limited to
        Fabrizi, disposing of materials at the Ridge Road Transfer Station or any
        other City of Cleveland waste-management facility or waste-disposal
        transfer station. Such documents include but are not limited to receipts,
        logs, reports, and handwritten notes.
        {¶33} This claim is moot to the extent the City presented Gupta with roughly
20,000      pages   of   documents   reflecting    daily   logs   from   January 1, 2016   to
December 31, 2017 for inspection. (Reply at 12; Response at 3-4; Kretch Aff. at ¶ 5.)
The remainder of the request is ambiguous and overly broad in requesting documents
“regarding” identities of entities and not specifying a time period. The reference to
companies “disposing of materials” is ambiguous and could mean only companies
currently engaging in the activity, or all such companies going back to the 1961
Case No. 2017-00840PQ                      -16-     REPORT AND RECOMMENDATION


inception of Ridge Road Transfer Station. The request is ambiguous and overly broad in
referring without identification to “any other” City waste management or disposal facility
or transfer station.
       4. Personnel/employee files, including records that would typically be kept
       in a personnel file such as records of any training, discipline, or personal
       or professional reference information, of Gary Samuels, Crystal Jones,
       Warren Thornton, Mary Young, Bruce Henderson, John Cobbs, Lucius
       Williams, Pamela Daniel, Patrick Polowyk, Clintia Shivers, and Vanessa
       Johnson.
       {¶34} Gupta accepted the City response negotiated in mediation, and this claim
is therefore moot. (Reply at 12; Response at 4.)
       5. Organizational charts of the City of Cleveland Division of Waste
       Collection and Disposal (and any predecessors), operative from 2000 to
       the present.
       {¶35} The City attests that it has provided “each and every organization chart of
the City of Cleveland Division of Waste that was within the City’s possession at the time
of her July 19, 2017 request.” (Kretch Aff. at ¶ 8.) Gupta provides no contrary evidence
other than, “The record-retention policy does not appear to call for their destruction, so I
believe they exist.” (Reply at 12.) See “Non-Existent Records” section, above. I find that
Gupta has failed to show by clear and convincing evidence that she has been denied
access to any existing records described in this request. The claim is therefore moot.
This claim is also ambiguous in referring without further identification to “any
predecessors.”
       6. Records such as registers or other lists reflecting City of Cleveland
       employees who worked in or for the Division of Waste Collection and Disposal
       (including construction-equipment operators, garbage-truck drivers, asphalt,
       etc.) in the last 10 years.
       {¶36} Gupta accepted the City response negotiated in mediation, and this claim
is therefore moot. (Reply at 12; Response at 4.) This request is ambiguous and overly
broad in asking for records “such as” registers or “other lists” “reflecting” City employees
Case No. 2017-00840PQ                        -17-     REPORT AND RECOMMENDATION


who worked “in or for” a City division. The request is overly broad in naming a ten-year
time period.
         7. All records reflecting or regarding reports of safety violations within the
         last 10 years at the Ridge Road Transfer Station or any other facility
         associated with the City of Cleveland’s Division of Waste Collection and
         Disposal. Such records include but are not limited to communications,
         complaints, and reports.
         {¶37} This request is ambiguous and overly broad in asking for records “reflecting
or regarding” “reports of safety violations” at a named facility or “any other facility”
“associated with” the City’s Division of Waste Collection and Disposal, including “but not
limited to” “communications,” for a period of ten years. The City nevertheless provided
some responsive records. (Response at 9; Disk 1, Bates Nos. PRR-CLE-1557-2976 to
2994.)
         8. All documents, including but not limited to communications, photos, and
         reports, regarding compliance with local, state, and federal environmental,
         health, and safety laws and regulations at the Ridge Road Transfer Station or
         any other City of Cleveland waste-management facility or waste-disposal
         transfer station in the last 10 years.
         {¶38} This request is ambiguous and overly broad in asking for all records
“including but not limited to” “communications, photos, and reports,” “regarding”
“compliance with” undefined “local, state, and federal environmental, health, and safety
laws and regulations” at a named facility “or any other” City waste management facility
or waste disposal transfer station, for a period of ten years. The City nevertheless
provided some responsive records. (Response at 5; Disk 1, Bates Nos. PRR-CLE-1557-
2995 to 3180.)
         9. All records, including but not limited to logs, receipts, communications,
         reports, and notes, regarding materials that were disposed of at the Ridge
         Road Transfer Station or any other City of Cleveland waste- management
         facility or waste-disposal transfer station within the last ten years. The
         information requested includes, for example, the identity of the materials,
         their weight, their source, and their toxicity level.
Case No. 2017-00840PQ                      -18-     REPORT AND RECOMMENDATION


       {¶39} This request is ambiguous and overly broad in asking for records “including
but not limited to” logs, receipts, “communications,” “reports,” and “notes,” “regarding”
“materials” that were disposed of at a named facility “or any other” City waste
management facility or waste disposal transfer station, for a period of ten years. The
City nevertheless provided some responsive records. (Response at 5; Disk 1, Bates
Nos. PRR-CLE-1557-2995 to 3180.)
       10. All records, including but not limited to logs, sign-in sheets, timecards,
       and reports reflecting the clock-in/clock-out time of all Cleveland
       employees at the Ridge Road Transfer station and any other City of
       Cleveland waste-management facility or waste-disposal transfer station in
       the last seven years.
       {¶40} Gupta accepted the City’s response negotiated in mediation, and this claim
is therefore moot. (Reply at 14; Response at 5-6.) This request is ambiguous and overly
broad in asking for records “including but not limited to” logs, sign-in sheets, timecards,
and “reports” “reflecting” clock-in/clock-out time of all Cleveland employees at a named
facility “or any other City waste management facility or waste disposal transfer station,”
for a period of seven years.
      11. All records, including but not limited to logs, reports, photos, and
      communications, regarding any testing or inspection by any local, state, or
      federal agency at the Ridge Road Transfer station or any other City of
      Cleveland waste-management facility or waste-disposal transfer station in
      the last ten years.
      {¶41} This request is ambiguous and overly broad in asking for all records
“including but not limited to” logs, “reports,” photos, and “communications,” “regarding”
“any” “testing or inspection” by “any local, state, or federal agency” at a named facility
“or any other City waste management facility or waste disposal transfer station,” for a
period of ten years. The City nevertheless provided some responsive records.
(Response at 6; Disk 1, Bates Nos. PRR-CLE-1557-2995 to 3180 and 3398 to 3560.)
      12. All records, including but not limited to signs, fliers, logs, reports,
      manuals, codes, and communications, regarding and reflecting
Case No. 2017-00840PQ                      -19-     REPORT AND RECOMMENDATION


       procedures, processes, and training on which materials are to be disposed
       of and how they are to be disposed of at the Ridge Road Transfer Station
       or any other City of Cleveland waste-management facility or waste-
       disposal transfer station.
       {¶42} This request is ambiguous and overly broad in asking for all records,
“including but not limited to” signs, fliers, logs, “reports,” manuals, codes, and
“communications,” “regarding and reflecting” “procedures, processes, and training” on
disposal of “materials” at a named facility “or any other” City waste management facility
or waste disposal transfer station. The request is overly broad in not specifying a time
period. The City alleges that it has provided some responsive records (Response at 6.),
apparently referencing records regarding safety policies and standard operating
procedures that Gupta has not categorized as responsive to this request.
       13. All records regarding measures the Division of Waste Collection and
       Disposal has put in place to protect the health and safety of city
       employees at the Ridge Road Transfer Station or any other City of
       Cleveland waste-management facility or waste-disposal transfer station.
       {¶43} This request is ambiguous and overly broad in asking for all records
“regarding” “measures” the City division “has put in place” “to protect the health and
safety of city employees” at a named facility “or any other” City waste management
facility or waste disposal transfer station. The request is overly broad in not specifying a
time period. The City nevertheless provided some responsive records. (Response at 6-
7; Disk 1, Bates Nos. PRR-CLE-1557-3561 to 3637.)
       14. All records, including but not limited to reports, photos, and
       communications, relating to the maintenance of structures and
       environment at the Ridge Road Transfer Station or any other City of
       Cleveland waste-management facility or waste-disposal transfer station.
       This request includes records relating to the maintenance of such things as
       lights, fans, ceilings, flooring, and water drainage.
       {¶44} This request is ambiguous and overly broad in asking for all records,
“including but not limited to” “reports,” photos, and “communications,” “relating to” the
maintenance of “structures and environment” at a named facility “or any other” City
Case No. 2017-00840PQ                     -20-     REPORT AND RECOMMENDATION


waste management facility or waste disposal transfer station. The request is overly
broad in not specifying a time period. The City nevertheless provided some responsive
records. (Response at 7; Disk 1, Bates Nos. PRR-CLE-1557-2995 to 3180.)

September 1, 2017 letter
       1. All emails in 2016-2017 between Lucius Williams and any of the
       following regarding complaints of any nature at the Ridge Road Transfer
       Station: Tony Ludwig and Paul Alvatar.
       {¶45} This request is ambiguous and overly broad in asking for all email between
one person and two correspondents “regarding” “complaints of any nature” at a named
facility, for a period of two years.
       2. Records reflecting complaints about employee Gary Samuels from
       2001 to the present.
       {¶46} This request is ambiguous and overly broad in asking for all records
“reflecting” “complaints” about an employee for a period of sixteen years. Because
“complaints” about employees are not maintained in a single file, the request would
require a search through all office communications and all potential City investigative
departments. (West Aff. at ¶ 6.) The request is moot to the extent that the City provided
Samuels’ personnel file and any complaints contained therein. (Id. at ¶ 7; July 19, 2017
request No. 4.)
       3. Records reflecting complaints about employee John Cobbs from 2010
       to the present.
       {¶47} This request is ambiguous and overly broad in asking for all records
“reflecting” “complaints” about an employee for a period of seven years. Because
“complaints” about employees are not maintained in a single file, the request would
require a search through all office communications and all potential City investigative
departments. (West Aff. at ¶ 6.) The request is moot to the extent that the City provided
Cobbs’ personnel file and any complaints contained therein. (Id. at ¶ 7; July 19, 2017
Case No. 2017-00840PQ                      -21-     REPORT AND RECOMMENDATION


request No. 4.) The City provided a record that Gupta accepts as responsive despite
naming only a “Mr. Cox.” (Disc 2, Bates Nos. PRR-CLE-1873-3 to 4.)
       4. Records reflecting complaints against Warren Thornton from 2001 to
       the present.
       {¶48} This request is ambiguous and overly broad in asking for all records
“reflecting” “complaints” against an employee for a period of sixteen years. Because
“complaints” about employees are not maintained in a single file, the request would
require a search through all office communications and all potential City investigative
departments. (West Aff. at ¶ 6.) The City nevertheless provided some responsive
records. (Response at 7-8; Disc 2, Bates Nos. PRR-CLE-1873-3 to 16.) The request is
moot to the extent that the City provided Thornton’s personnel file and any complaints
contained therein. (Id. at ¶ 7; July 19, 2017 request No. 4.)
       5. City of Cleveland record-retention policies.
       {¶49} Gupta accepted the City’s response, and this claim is therefore moot.
(Reply at 18; Response at 8.)
       6. Any recordings of voicemail messages left on Tony Ludwig's voicemail
       from Patrick Polowyk, Michael Greene, Lucius Williams, Gary Samuels,
       Crystal Jones, Marion Baker, and Bruce Henderson from 2016 to the
       present.
       {¶50} This request is overly broad in asking for all messages on an employee’s
voicemail for a period of 21 months from seven individuals. The request improperly
demands a search and culling of responsive records. See Shaughnessy, supra. The
claim is moot as the City attests that no records responsive to this request were in
existence on the date of the request. (Ludwig Aff. at ¶ 5.)
       7. Pay stubs and W-2s 2001 of Gary Samuels, Crystal Jones, Warren
       Thornton, Mary Young, Bruce Henderson, John Cobbs, Lucius Williams,
       Pamela Daniel, Patrick Polowyk, Clintia Shivers, Vanessa Johnson, and
       Marion Baker.
Case No. 2017-00840PQ                      -22-     REPORT AND RECOMMENDATION


       {¶51} The City has provided all responsive W-2s from 2001. (Kretch Aff. at ¶ 9.)
The City provided evidence that no pay stubs from 2001 were in existence on the date
of the request. (Moss-Walker Aff. at ¶ 5.) This claim is therefore moot.
       8. Timecards from 2007 to 2017 of Gary Samuels, Crystal Jones, Warren
       Thornton, Mary Young, Bruce Henderson, John Cobbs, Lucius Williams,
       Marion Baker, Pamela Daniel, Patrick Polowyk, Clintia Shivers, and
       Vanessa Johnson.
       {¶52} This request is overly broad in asking for all “timecards” for a period of ten
years for twelve individuals. The City nevertheless provided some responsive records.
(Response at 8; Disc 2, Bates Nos. PRR-CLE-1873-286 to 536.)
       9. Personnel/employee file of Marion Baker, including any contracts or
       employment agreements, and including records that would typically be
       kept in a personnel file such as records of any training, discipline, or
       personal or professional reference information.
       {¶53} Gupta accepted the City’s response negotiated in mediation, and this claim
is therefore moot. (Reply at 19; Response at 9.)
       10. Signed employee acknowledgments of receiving the safety handbook
       and certificates for completing all training for the following individuals:
       Gary Samuels, Crystal Jones, Marion Baker, Warren Thornton, Mary
       Young, Bruce Henderson, John Cobbs, Lucius Williams, Pamela Daniel,
       Patrick Polowyk, Clintia Shivers, and Vanessa Johnson from 2015 to the
       present.
       {¶54} Gupta asserts denial of signed documents (Reply at 19), but provides no
evidence that they existed at the time of the request. The City provided Gupta with a
printout of a database reflecting the requested information, and attests that it has
provided her all known responsive documents. (Id.; Response at 9; Kretch Aff. at ¶ 10;
Disc 2, Bates Nos. PRR-CLE-1873-581 to 592.) I find that Gupta has failed to show by
clear and convincing evidence that she has been denied any existing records
responsive to this request.
Case No. 2017-00840PQ                     -23-     REPORT AND RECOMMENDATION


      11. Accident, incident, sick-call and damage reports for the Ridge Road
      Transfer Station and any other waste-transfer facility from 2010 to the
      present.
      {¶55} This request is ambiguous and overly broad in asking for all accident,
“incident,” sick call and “damage” reports for a named facility and “any other” waste-
transfer facility for a period of seven years. The City nevertheless provided some
responsive records. (Response at 9; Disc 2, Bates Nos. PRR-CLE-1873-593 to 734.)
      12. Emails and any other correspondence between Marion Baker and
      Tony Ludwig from January 1, 2016 to the present.
      {¶56} This request is overly broad in asking for all “emails and other
correspondence” between two persons for a period of one year and eight months. See
Zidonis, supra.
      Embedded Requests
      {¶57} A proper request embedded within an otherwise ambiguous or overly broad
request may be enforceable. In Glasgow, supra, at ¶ 1, 17-24, the request for
all of a state representative’s email for five months was found overly broad, but
embedded language – “including, but not limited to [a particular house bill]” – was
sufficiently narrow to be a proper request. See also Strothers v. Keenon, 8th Dist.
Cuyahoga No. 103313, 2016-Ohio-405, 59 N.E.3d 556, ¶ 24-30. On review,
July 19, 2017 requests Nos. 1-3, 6-12, 14 and September 1, 2017 request No. 11
contain embedded requests, primarily in the form of named individuals or entities
following the phrase “including but not limited to.” However, in each case I find that the
narrowing within the embedded request removed only one of multiple factors that
rendered the request ambiguous and overly broad, and that none are separately
enforceable as a properly specific request. If Gupta believes the court has overlooked
an enforceable embedded request for a particular record she has not received, she may
of course make a new public records request to the City.
Case No. 2017-00840PQ                      -24-     REPORT AND RECOMMENDATION


       Failure to Provide Records Promptly
       {¶58} An office must promptly prepare requested public records for inspection.
R.C. 149.43(B)(1). “Promptly” means “without delay and with reasonable speed” and its
meaning “depends largely on the facts in each case.” State ex rel. Wadd v. Cleveland,
81 Ohio St.3d 50, 53, 689 N.E.2d 25 (1998). Similarly, “reasonable period of time” is
evaluated based on the facts and circumstances of each case, including whether a
request is improper from the outset. Shaughnessy, supra, at ¶ 8-22. This contextual test
rejects the notion that a public office must respond to all requests within any arbitrary
number of days. Id. at ¶ 14-15. However, it does not excuse withholding of processed
records as they become available. On August 22, 2017, the PRS advised that it was
collecting responsive documents and promised that “[o]nce documents received have
been reviewed, become approved and ready for release we will contact you.”
(Complaint at 11.) Gupta agreed “we would like to receive the records on a rolling basis”
a week before filing her complaint. (Id. at 20.) The City offers no justification for not
providing any responsive records until November 17, 2017 – four months after the
July 21, 2017 letter and eleven weeks after the September 1, 2017 letter. For example,
the City could have sent the link to its online records retention schedules immediately.
Similarly, the personnel/employment files of specified employees (July 21, 2017 request
No. 4 and September 1, 2017 request No. 9) are routine requests and should have
been provided in far less time. I find that under the facts and circumstances of this case
the City failed to provide at least these records within a reasonable period of time.
       Failure to Respond to Ambiguous and Overly Broad Requests Promptly
       and With Required Information
       {¶59} Similarly, the City violated its statutory obligation to respond promptly and
properly to requests it believed were ambiguous or overly broad. When an improper
request is denied, R.C. 149.43(B)(2) requires the public office to
Case No. 2017-00840PQ                             -25-      REPORT AND RECOMMENDATION


        provide the requester with an opportunity to revise the request4 by
        informing the requester of the manner in which records are maintained
        by the public office and accessed in the ordinary course of the public
        office’s or person’s duties.
The statute does not require the office to rewrite the request for the requester, but the
office should convey relevant information to support revision of the request. Options
include, but are not limited to: offering to discuss revision with the requester, Zidonis,
supra, at ¶ 4-5, 40; State ex rel. Morgan v. Strickland, 121 Ohio St.3d 600, 2009-Ohio-
1901, 906 N.E.2d 1105, ¶ 14-20, providing the requester with a copy of the office’s
records retention schedule, Zidonis at ¶ 36, or other explanation of how records are
maintained and accessed. Id. at ¶ 35. A requester’s demonstrated ability to craft other,
proper requests can show that the requester already possesses information necessary
to revise and narrow his request. Id. A public office’s voluntary effort to provide some
responsive records, notwithstanding denial of the request, is considered favorably in
evaluating its response. Id. at ¶ 39; Morgan at ¶ 6, 14.
        {¶60} When it finally responded on November 17, 2017, counsel for the City
accompanied its denials for ambiguity and overbreadth with an invitation for Gupta to
revise the requests. (Response, Exhibit A.) Counsel also offered: “Of course, please do
not hesitate to contact me directly with any questions, concerns or should you wish to
discuss this matter further.” Id. The parties engaged in mediation designed to narrow
and clarify the requests in mediation, leading to the City’s production of tens of
thousands of pages of responsive records to otherwise ambiguous and overly broad
requests. Gupta knew to request a copy of the City’s records retention schedule, and
the City provided the link to its publicly available online version. Gupta’s law firm holds
itself out as experienced in public records law, and is thus aware that reasonably
specific requests are required. See https://www.chandralaw.com/practice-areas/media-

        4The requirement that the office provide an opportunity to revise by informing the requester does
not support Gupta’s assertion of an affirmative “right” to revise requests after filing her complaint.
Case No. 2017-00840PQ                     -26-     REPORT AND RECOMMENDATION


entertainment-law (Accessed June 28, 2018). The City’s reasonable efforts, had they
been made earlier, may have satisfied its statutory obligation to provide Gupta with the
opportunity and information to revise her requests. However, I find that their delay until
months after each request constitutes violation of R.C. 149.43(B)(2).
      {¶61} This case reflects missed opportunities for pre-litigation resolution.
Requester had the knowledge and expertise to make narrower requests, but did not.
Respondent had the knowledge and experience to promptly deny overly broad
requests, invite revision, and offer explanation of how the office’s records are
maintained and accessed, but did not. Timely provision of records as they were
processed and timely explanation for withholding, complimented by specific requests for
records and realistic expectations of the time needed to satisfy voluminous requests,
might have obviated some of the claims herein.
      {¶62} The Public Records Act requires parties to cooperate with the goal of
identifying the specific records sought while minimizing the burden on the public office.
The parties are encouraged to fully utilize the tools provided by R.C. 149.43(B)(2)
through (7) in negotiating future requests. Early cooperation can result in timely,
mutually satisfactory revision of overly broad requests, and is favored by the courts. See
State ex rel. Morgan v. Strickland, 121 Ohio St.3d 600, 2009-Ohio-1901, 906 N.E.2d
1105, ¶ 15-20.
      Conclusion
      {¶63} Upon consideration of the pleadings and attachments, I recommend that
the court find that Gupta’s public records requests have been rendered moot and/or
were properly denied by the City as ambiguous and overly broad. Accordingly, I
recommend that the court issue an order DENYING Gupta’s claim for production of
records. I further recommend that the court find the City failed to provide responsive
records within a reasonable period of time to those requests that properly identified
specific records sought, and failed to timely provide the opportunity and information
Case No. 2017-00840PQ                      -27-      REPORT AND RECOMMENDATION


statutorily required in response to ambiguous and overly broad requests. I recommend
that court costs be shared equally by the parties.
        {¶64} Pursuant to R.C. 2743.75(F)(2), either party may file a written objection
with the clerk of the Court of Claims of Ohio within seven (7) business days after
receiving this report and recommendation. Any objection shall be specific and state with
particularity all grounds for the objection. A party shall not assign as error on appeal the
court’s adoption of any factual findings or legal conclusions in this report and
recommendation unless a timely objection was filed thereto. R.C. 2743.75(G)(1).




                                           JEFFERY W. CLARK
                                           Special Master



Filed July 3, 2018
Sent to S.C. Reporter 8/29/18